Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
[0001] This application is continuation of U.S. Application No. 15/511,183 filed March 14, 2017, now U.S. Patent 10,385,140, which is a U.S National Phase Application of International Application No. PCT/US2015/052435, Filed September 25, 2015, which claims the benefit of U.S. Application No 62/056,072 filed September 26, 2014, the entire disclosures of which are incorporated herein by reference in their entirety. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kilambi and Sasaki is regarded as the closest prior art of record. 
Kilambi teaches a cellulose product but does not teach the product comprising cellulose I and cellulose II. 
Sasaki teaches a cellulose product comprising cellulose I and cellulose II. 
Sasaki teaches a starting material comprising microcrystalline cellulose while the instant claims use a biomass as a starting material. 
There is no motivation to use a microcrystalline cellulose as a starting material in Kilambi as there is no expectation that the pure microcrystalline cellulose starting material as taught in Sasaki would behave in a similar matter to the starting materials claimed in Kilambi or the instant claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	5/9/2022